KLEES, Judge,
concurring.
I am in agreement with appellee’s position that the management contract contains very limited indemnity language. See Soverign Ins. Co. v. Texas Pipe Line Co., 488 So.2d 982 (La.1986). Nonetheless, I do not agree with their argument that this limited language is insufficient to impose strict liability upon them. As in Soverign one must look to the entire management contract to conclude the intent of the parties. As such this requires a factual inquiry which should preclude summary judgment.